Appeal from decisions of the Workmen’s Compensation Board, filed November 16, 1973, August 15, 1975 and March 18, 1976, respectively. The board found that claimant’s deceased husband, who had a history of severe coronary atherosclerosis, had been engaged in strenuous work in operating a heavy duty bulldozer just prior to his heart attack suffered on July 3, 1970 and that the strain of his work activity precipitated the heart attack which in turn caused his death on August 10, 1970. Appellants’ sole contention on appeal is that there is no substantial evidence to support the board’s finding. There is proof in the present record that decedent had suffered previous heart attacks; that his cardiac ability or reserve was markedly impaired on July 2, 1970; and that for a man of impaired cardiac performance his work acitivities on that day were strenuous. There is also proof that when decedent returned home from work on July 2, 1970 he complained of feeling ill and of pain in his elbows and shoulders, and that on the following morning he developed severe chest pains with shortness of breath, was hospitalized, and found to have sustained an acute myocardial infarction. Decedent’s attending physician states unequivocally that his death on August 10, 1970 was directly related to and caused by the myocardial infarction of July 3, 1970. While the impartial cardiologist expressed the view that there was no causal relationship between decedent’s work activities, his coronary attack on July 3, 1970, and his death on August 10, 1970, he based his opinion on the autopsy report which he felt did not establish that decedent had had an acute infarction. He also testified, however, that it was possible that a lapse of over a month between the onset of decedent’s acute illness and his death could account for the fact that no acute infarction was found upon performing the autopsy. On this record, there is substantial evidence to support the board’s determination, and, under the authorities, it must be affirmed (Matter of Schuren v Wolfson, 30 NY2d 90; Matter of McCormick v Green Bus Lines, 29 NY2d 246). Decision affirmed, with costs to the Workmen’s Compensation Board. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.